Fourth Court of Appeals
                                  San Antonio, Texas
                                       October 14, 2020

                                     No. 04-20-00330-CV

               IN RE J.O.H., A.F.B., H.R., J.J.R., AND A.L.D., CHILDREN,

                  From the 131st Judicial District Court, Bexar County, Texas
                               Trial Court No. 2019-PA-00260
                          Honorable Peter A. Sakai, Judge Presiding


                                        ORDER

       This is an accelerated appeal of an order terminating appellant’s parental rights which
must be disposed of by this court within 180 days of the date the notice of appeal is filed. TEX.
R. JUD. ADMIN. 6.2. Appellee’s brief was originally due on October 12, 2020, and appellee filed
a motion requesting a twenty-day extension of time.

     After consideration, we GRANT the motion and ORDER appellee to file its brief by
November 2, 2020. Appellee is advised that further extensions of time will be disfavored.




                                                    _________________________________
                                                    Beth Watkins, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of October, 2020.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ, Clerk of Court